DETAILED ACTION
This Final Office Action is in response to amendment filed on 11/04/2021.
Amended claims 1, 6-7, 9 and 13 filed on 11/04/2021 are being considered on the merits. Claims 2, 4, 8, 10, 14 and 16 have been cancelled. Claims 1, 3, 5-7, 9, 11-13, 15 and 17-18 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 10/17/2019 are accepted.

Response to Amendment 
Claims 1, 3, 5-7, 9, 11-13, 15 and 17-18 remain pending in the application. 
Applicant’s amendments to the Specification, pertaining to informalities in paragraph [0055], has overcome the specification objection previously set forth in the Non-Final Office Action mailed on 08/04/2021. However, the objection, pertaining to paragraph [0071], previously set forth in the Non-Final Office Action mailed on 08/04/2021is maintained.
Applicant’s claims amendments has overcome the claims objection previously set forth in the Non-Final Office Action mailed on 08/04/2021.
Terminal disclaimer filed on 11/04/2021 is approved and overcomes the nonstatutory double patenting rejection previously set forth in the Non-Final Office Action mailed on 08/04/2021.

Response to Arguments 
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive.
With respect to the objection to the specification, pertaining to paragraph [0071], the applicant amended the hyperlink to recite “
With respect to the 35 U.S.C. § 103 Rejection, applicant stated “Applicant has amended independent claims 1, 7, and 13 to require, inter alia, transmitting the tracing information to a storage intelligence service via a pathway on the Internet other than a  pathway through which the data request was transmitted. This makes clear that the alternative pathway intended by the claimed invention is across the Internet, and not within a personal or local area network. Applicant respectfully suggests Olson cannot be fairly understood to teach or suggest this limitation, as Olson discloses only a single connection to the data center network 102 via a single connection to network 120. Moreover, Olson does not specifically teach that the tracing information would be transmitted over a separate pathway over the Internet. Instead, the only difference in pathway that can be inferred is to a different network location within the same data center network 102, which is expressly not the Internet. Moreover, none of the prior art of record, taken alone or in combination with Olson, can be fairly understood to teach or suggest this limitation.”
Examiner respectfully disagrees. Examiner submits that Olson teaches the request and trace information being provided, through the network 120 illustrated in Figure 1, to different destinations indicating different pathways. Olson discloses in Col. 2 line 60-67 requests sent to the storage volume 130 illustrated in Figure 1, and providing aggregated primary and secondary identifiers corresponding to traces and spans, respectively, associated with metrics being forwarded to a I/O metric service 140, as disclosed in Col. 6 line 43-50, where the I/O metric service 140, corresponding to storage intelligence service, please see detailed excerpts in the below rejection. Examiner submits that Olson discloses that the requests and the trace information are being transmitted, through network 120 in Figure 1, through different paths since they are transmitted to different end locations. While the single connection initiates both pathways, however, two paths are branched out since they are transmitted to different end locations. Examiner further submits that the network 120 of Olson is described in Col. 5 line 4-10 to be a wide area network (WAN), where the internet is construed as a type of a wide area network, where the WAN and internet are networks that cover and interconnect multiple and unlimited number of computer systems. Therefore, it would have been obvious for one of ordinary skilled in the art before the effective date of the claimed invention to conceive of the multiple computer systems/devices, interconnected public network. 
Furthermore, the concept of the internet/WAN for computer systems communications is obvious for one of ordinary skill in the art, for example, the cited references: Stevens [0162] discloses the use of internet for data communication among computer systems, Yawalkar in Col. 3 line 35-36 discloses the use network environment utilizing the internet for data communication. Therefore, Stevens in view of Yawalkar and Olson disclose the claim limitations in independent claims 1, 7 and 13.

	
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code [0071]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. Appropriate correction is required.

Claim Objections
Claim 1, 7 and 13 are objected to because of the following informalities: 
Claims 1, 7 and 13 recite “on the Internet”, which has not been recited before in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7, 9, 11-13, 15 and 17-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding independent claims 1, 7 and 13, the original discourse discloses in [0015] “Agent sends trace data asynchronously and outside the critical path to the Collector over UDP”, [0055] “Agent asynchronously and/or outside the critical path (e.g. utilizing different transmission resources through the Internet) to the Collector over UDP.”, [0057] “Agent 360 sends trace data asynchronously and outside the critical path to the Collector 342 over UDP.”, [0061] “…the sampled tracing information is transmitted out of process asynchronously, in the background, to Soter Agents.”, [0066] “ Agent sends trace data asynchronously and outside the critical path to the Collector 868 over UDP.” and [0072] “Agent sends trace data asynchronously and outside the critical path 1232 to the Collector over UDP.”, where the agent performs asynchronous transmission, however, the newly added limitation in claims 1, 7 and 13 seems to emphasize that the router performs the asynchronous transmission, which is not recited in the disclosure. Therefore the aforementioned limitation must be cancelled/amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-7, 9, 11-13, 15, 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Stevens et. al. (US 20140181186 A1), hereinafter Stevens in view of Yawalkar et. al. (US 10819750 B1), hereinafter Yawalkar, and further in view of Olson et. al. (US 9893972 B1), hereinafter Olson.
		
Regarding claim 1 (Currently Amended), Stevens teaches a router for optimizing performance of and securing cloud storage and databases (Stevens Figure 9, CDN server 302 routing/forwarding requests to cloud storages, corresponding to router, utilized for optimizing performance in providing scalable architecture, offload for the underlying API origins, and a measure of attack protection, [0119] “the VAA layer described above can be implemented in a CDN server 302 by using information in a metadata file 302 a to define certain information”, [0120] “The use of dynamic control information for a VAA-type functions can be advantageous in that… providing a scalable architecture. The VAA layer also provides offload for the underlying API origins, and a measure of attack protection (e.g., against DDOS attacks).”, [0064] “…cloud-provider and/or cloud provider's cloud-customer can configure or update the database.”) operable to: 
receive a data request from an agent application on a computerized device, defining a client application (Stevens Figure 9 illustrating CDN server 302 receiving request from client, where [0112] “…the resource is accessed using a client application that makes requests to an application programming interface (API) for accessing the given resource…”, [0019] discloses credential and access policy of the client application, where the client application corresponds to the agent application) 
analyze data comprised by the data request (Stevens [0121] “a given request to an API can be evaluated in a given CDN server 302 in stages, using various components: [0122] Endpoint Validator: validates the request against the endpoints and their resource models; [0123] Request Authenticator: authenticates the client credentials and the signed request messages; [0124] Authorization Enforcer: enforces that the request has the required authorization; [0125] Request Decoration : adds headers to request for use in forwarding and processing by the target API; [0126] Content Policy Agent: fetches the dynamic control information (e.g., in the form of a content policy).”); and 
insert a tag into the data request responsive to the analysis of the data comprised by the data request (Stevens [0121] “a given request to an API can be evaluated in a given CDN server 302 in stages, using various components:… [0125] Request Decoration : adds headers to request for use in forwarding…”, where header corresponds to tag, i.e. adding header corresponds to inserting a tag/header, consistent with the instant application [0015] where “Storage Router identifies or inserts tags/headers that are associated with storage requests that allow it to choose between storage options”), 
the tag indicating [storage requirements] for at least one of security, access speed, or fault tolerance (Stevens [0137] “Request decoration can involve adding headers or other information to the client request prior to sending it to the API origin. As with other processing, request decoration can be driven by dynamic control information which in FIG. 12 is in the form of a request decoration policy. This policy can provide data and/or logic that instructs the CDN server 302 how to decorate a client request before forwarding it to a particular API origin in the CDN platform. For example, the decoration policy can supply appropriate headers to add to the request (e.g., given the particular API endpoint and particular data from the request), and/or can append additional identity information as to who is requesting service, information about the CDN server 302 that processed the client request for tracking or auditing purposes and so on. The request can also be decorated with signatures from the CDN server 302 to indicate successful validation, authentication, and/or authorization, so that this signature can be verified later by the API origin.”, the added header/information indicates authentication/validation, i.e. indicates security, which consequently enable responding to the request).
successful verification and authentication, where the cloud storage access is based on authentication and verification, pertaining to “security”, where the limitation as drafted, can be interpreted as the storage would require security by means of authentication and verification, which is implied by the teaching of Stevens, Stevens further discloses in [0137] adding heard/tag which involves headers or other information to the client request prior to sending it to the API origin. Decoration policy can supply appropriate headers to add to the request (e.g., given the particular API endpoint and particular data from the request), and/or can append additional identity information as to who is requesting service,
however, Stevens does not explicitly disclose that the tag indicating storage requirements for at least one of security, access speed, or fault tolerance, and “tracing information” and different pathways as recited in the below limitations. Emphasis in Italic-bold below.
Yawalkar from analogues field of invention teaches the tag indicating storage requirements for at least one of security, access speed, or fault tolerance (Yawalkar Figure 2A, Col. 4 line 12-24 “The gateway 215 adds a tag to the request 224 indicating the user class, thereby generating a tagged request 227, and then forwards the tagged request 227 to a network resource server 218. The network resource server 218 is executed to receive and respond to requests for network resources from client devices 206 and/or requests to perform operations with respect to the network resources. In particular, based on a tag associated with the tagged request 227, the network resource server 218 will cause the client device 206 to be authenticated using one of a plurality of different authentication approaches, which may correspond to a plurality of different authentication services 221.”, where the tag indicates the user class, which in turn indicates the type of security authentication required in order to allow access to the requested resources and data resources storage 233 in Figure 2A, where the storage 233 serves requested data resources to clients as disclosed in Col. 4 line 61-67).
Yawalkar further discloses identify tracing information added to the data request transmitted by the client application: and transmit the tracing information to a storage intelligence service [one of: asynchronously with a response to the data request, and via a pathway on the internet other than a pathway through which the data request was transmitted] (Yawalkar discloses the added tag to the request identifies user class information, i.e. whether user, using client device, is an internal user, e.g. employee, or external user such as customer or vendor, as disclosed in Col. 1 line 63-67 and Col. 2 line 1-4, Col. 2 line 10-20, where the added tag to the request indicates user class information, corresponding to requesting user information, i.e. tracing information, where the user class information is transmitted/forwarded by client application 245 in Figure 2A, to network resource server 218, i.e. a storage intelligence service, where the network resource server is able to judge/decides, i.e. intelligence service, what type of authentication required to retrieve resource data for the requesting user, as disclosed in Figure 2A, Col. 4 line 12-24, Col. 4 line 61-67, Col. 2 line 21-25 “When the request is routed to a network resource server, the server can automatically select a particular approach of multiple authentication approaches according to the request header indicating the class of users.”
Consistent with the description of the tracing information in the instant application in [0019] “…defining received tracing information in terms of the tag and client application attributes comprising at least one of users, roles, privileges, database access patterns, and usage characteristics”, [0077] “The tracing data may comprise at least one of users, roles, privileges, database access patterns and usage characteristics…).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens to incorporate the teaching of Yawalkar to utilize the above feature, with the motivation of automatically selecting appropriate authentication approach for multi-tenant computing environments, as recognized by (Yawalkar Col. 2 line 12-13).
While Stevens in view of Yawalkar disclose the aforementioned limitations, where , Stevens [0162] discloses the use of internet for data communication among computer systems, Yawalkar in Col. 3 line 35-36 discloses the use of network environment utilizing the internet for data communication, however, Stevens in view of Yawalkar do not disclose the below limitation where different pathways are used. Emphasis in italic.
Olson discloses transmit the tracing information to a storage intelligence service one of: asynchronously with a response to the data request, and via a pathway on the internet other than a pathway through which the data request was transmitted (Olson discloses in Col. 2 line 60-67 requests sent from the client device to the storage volume illustrated in Figure 1, aggregated primary and secondary identifiers corresponding to traces and spans, respectively, associated  with metrics and pertain to the client device are forwarded to a I/O metric service, corresponding to storage intelligence service, which is different path from the request path, which is sent to the storage volume, Col. 3 line 63-67 “…the agent is configured to aggregate the I/O metrics after using the traces, spans, and subspans to collect various timers and relationship information indicating the performance of I/O operations, or I/O requests generally.”, Col. 4 line 45-51 “client computing devices 150 communicate via network 120 to virtual machines 112. Client computing devices 150 use virtual machines 112 to access storage volumes 134 via network 120. Accordingly, storage volumes 134 are provisioned for attachment to virtual machines 112 as storage resources for client computing devices 150.”, Col. 6 line 21-26 “FIG. 1, the storage volume network 130 stores these I/O metrics in a ring buffer within the storage volume network 130 using primary and secondary identifiers to identify these I/O metrics and further aggregate them…these primary and secondary identifiers may be referred to as traces and spans respectively.”, Col. 6 line 43-50 “…spans are associated with the receiving end of the I/O request, that is, a client computing device 150 has spans associated with the response from its initial I/O request. With this approach, an agent at client computing device 150 collects and aggregates I/O metrics to be forwarded to I/O metric service 140. With both I/O metrics from the storage volumes 134 and the client computing device 150, I/O metric service 140 processes statistics to intertwine the I/O metrics from both entities and understand the relationship of the I/O request with the I/O request's resulting downstream behavior at the storage volumes 134.”, where the I/O metric are provided to the I/O metric service 140 from a client, which is a path that is different from the path of the request sent to a different destination, i.e. from the client to the storage volume as disclosed in Col. 2 line 60-67, where the communications utilize different pathways on a Wide Area Network (WAN), as disclosed in Col. 5 line 4-10, where internet is a WAN that covers any number of computer systems, 
examiner notes that “transmit…asynchronously with a response to the data request” is not examined since the limitation is drafted in the alternative, i.e. “one of”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens in view of Yawalkar to incorporate the teaching of Olson to utilize the above feature, with the motivation of analyzing performance of the requests from both metrics and better understand the relationship of the I/O request with the I/O request's resulting downstream behavior at the storage volumes, as recognized by (Olson Col. 3 line 63-67, Col. 6 line 21-26).

Claims 7 and 13 are directed to a method and non-transitory computer readable medium associated with the router claimed in claim 1. Claims 7 and 13 are similar in scope to claim 1, and are therefore rejected with the same rationale and motivation as claim 1. 
 
Regarding claims 2, 8 and 14 (Cancelled). 
Regarding claim 3 (Currently Amended), Stevens in view of Yawalkar and Olson teaches the router of claim [[2]] 1 
Stevens in view of Yawalkar do not teach the below limitation.
Olson discloses wherein the tracing information comprises one or more of a span and a trace (Olson discloses aggregating metric information pertaining to traces and spans associated with a client request, where such spans associated with initial request of client device, where the spans and traces corresponding with initial requests pertains to tracing information associated with usage of the client device, Col. 3 line 63-67 “…the agent is configured to aggregate the I/O metrics after using the traces, spans, and subspans to collect various timers and relationship information indicating the performance of I/O operations, or I/O requests generally.”, Col. 4 line 45-51 “client computing devices 150 communicate via network 120 to virtual machines 112. Client computing devices 150 use virtual machines 112 to access storage volumes 134 via network 120. Accordingly, storage volumes 134 are provisioned for attachment to virtual machines 112 as storage resources for client computing devices 150.”, Col. 6 line 21-26““FIG. 1, the storage volume network 130 stores these I/O metrics in a ring buffer within the storage volume network 130 using primary and secondary identifiers to identify these I/O metrics and further aggregate them…these primary and secondary identifiers may be referred to as traces and spans respectively.”, Col. 6 line 43-50 “…spans are associated with the receiving end of the I/O request, that is, a client computing device 150 has spans associated with the response from its initial I/O request. With this approach, an agent at client computing device 150 collects and aggregates I/O metrics to be forwarded to I/O metric service 140. With both I/O metrics from the storage volumes 134 and the client computing device 150, I/O metric service 140 processes statistics to intertwine the I/O metrics from both entities and understand the relationship of the I/O request with the I/O request's resulting downstream behavior at the storage volumes 134.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens in view of Yawalkar to incorporate the teaching of Olson to utilize the above feature, with the motivation of analyzing performance of the requests, as recognized by (Olson Col. 3 line 63-67).

Claims 9 (Currently Amended) and 15 (Currently Amended) are directed to a method associated with the router claimed in claim 3. Claims 9 and 15 are similar in scope to claim 3, and are therefore rejected with the same rationale and motivation as claim 3. 

Regarding claims 4, 10 and 16 (Cancelled). 

Regarding claim 5 (Original), Stevens in view of Yawalkar and Olson teaches the router of claim 1 wherein the agent application is executed by one of a client computerized device, a load balancer, a proxy server, or an application server (Stevens illustrates the client device in Figure 9, which initiates the request through client application, [0059] “The client device 308, running a client application such as a browser”).

Claims 11 (Original) and 17 (Original) are directed to a method associated with the router claimed in claim 5. Claims 11 and 17 are similar in scope to claim 5, and are therefore rejected with the same rationale and motivation as claim 5. 

Regarding claim 6 (Currently Amended), Stevens in view of Yawalkar and Olson teaches the router of claim 1
Stevens discloses in [0137] adding heard/tag which involves headers or other information to the client request prior to sending it to the API origin, decoration policy can supply appropriate headers to add to the request (e.g., given the particular API endpoint and particular data from the request), and/or can append additional identity information as to who is requesting service. However, Stevens does not explicitly disclose “tracing information” as described in the instant application.  
Yawalkar discloses wherein the router is further operable (Yawalkar discloses the added tag to the request identifies user class information, i.e. whether user is an internal user, e.g. employee, or external user such as customer or vendor, as disclosed in Col. 1 line 63-67 and Col. 2 line 1-4, Col. 2 line 14-20, where the added tag to the request indicates user class information, corresponding to requesting user information, i.e. tracing information, where the user class information is transmitted/forwarded to network resource server 218, i.e. a storage intelligence service, where the network resource server is able to judge/decides, i.e. intelligence service, what type of authentication required to retrieve resource data for the requesting user, as disclosed in Figure 2A, Col. 4 line 12-24, Col. 4 line 61-67, Col. 2 line 21-25 “When the request is routed to a network resource server, the server can automatically select a particular approach of multiple authentication approaches according to the request header indicating the class of users.”
Consistent with the description of the tracing information in the instant application in [0019] “…defining received tracing information in terms of the tag and client application attributes comprising at least one of users, roles, privileges, database access patterns, and usage characteristics”, [0077] “The tracing data may comprise at least one of users, roles, privileges, database access patterns and usage characteristics…).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stevens to incorporate the teaching of Yawalkar to utilize the above feature, with the motivation of automatically selecting appropriate authentication approach for multi-tenant computing environments, as recognized by (Yawalkar Col. 2 line 12-13).

Claims 12 (Original) and 18 (Original) are directed to a method associated with the router claimed in claim 6. Claims 12 and 18 are similar in scope to claim 6, and are therefore rejected with the same rationale and motivation as claim 6. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705. The examiner can normally be reached Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497